Citation Nr: 1714997	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-11 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis from August 11, 2005, to March 22, 2015.

2.  Entitlement to an initial disability rating in excess of 50 percent for bilateral plantar fasciitis on or after March 23, 2015.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an September 2011 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The Regional Office (RO) in Waco, Texas certified the case to the Board on appeal.

The September 2011 rating decision granted entitlement to an initial noncompensable disability rating for bilateral plantar fasciitis under rating code 5099-5020 for synovitis, effective from August 11, 2005.  The Veteran submitted an October 2011 notice of disagreement with the initial assigned disability rating.  During the pendency of that appeal, a July 2015 rating decision changed the rating code associated with the Veteran's bilateral plantar fasciitis to 5276 for acquired flatfoot, and assigned an initial disability rating of 50 percent, effective from March 23, 2015.  

The Board notes that 50 percent is the highest schedular rating assigned for the disability.  However, the Veteran's increased rating claim for the period prior to March 23, 2015 remains before the board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the Board is required to consider entitlement to all available ratings for the disability.  Id.  The issue therefore remains in appellate status.

The Board notes that a communication from the Veteran in September 2012 indicates his desire to withdraw his request for a hearing in connection with the instant appeal.  The same is confirmed in a March 2017 appellate brief submitted by the Veteran's representative.  38 C.F.R. 20.704(e).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDINGS OF FACT

1.  From August 11, 2005 to March 22, 2015, the Veteran's bilateral plantar fasciitis disability has been manifested by moderate, but not severe symptomatology.

2.  On or after March 23, 2015, the Veteran's bilateral plantar fasciitis disability has been assigned the maximum disability rating authorized under Diagnostic Code 5276, and the symptomatology associated with the Veteran's bilateral plantar fasciitis is adequately addressed by this rating.


CONCLUSIONS OF LAW

1.  From August 11, 2005 to March 22, 2015, the criteria for an initial 10 percent disability rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  On or after March 23, 2015, the criteria for an initial disability rating higher than 50 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral foot disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in March 2015 in connection with the claim on appeal.  The Board finds that this VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record relevant for rating the Veteran's bilateral foot disability.  The Board acknowledges that the March 2015 VA examination to evaluate the Veteran's bilateral foot disability did not include range of motion testing.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires VA examinations of the joints to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Although feet are comprised of bones, joints, and tendons, and by nature, involve weight-bearing, the Veteran's bilateral plantar fasciitis disability is currently rated under Diagnostic Code 5276, which is not based on specific ranges of motion, and this provision already considers the impact of weight bearing on the feet as part of its criteria.  Moreover, as discussed below in more detail, while some other foot diagnostic codes are partially premised on limitation of ankle dorsiflexion, none of those diagnostic codes are applicable to this Veteran's foot disability, as the Veteran either does not have or is not service-connected for the applicable disability, or would not receive a higher compensation rating if that particular diagnostic code were applied.  Accordingly, the Board finds that notwithstanding the holding of Correia, the March 2015 VA examination is adequate for rating purposes.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  As noted above, since there has been an increased rating for the bilateral plantar fasciitis during the pendency of the appeal, the Board must consider a staged rating for the claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is service-connected for bilateral plantar fasciitis, which is a disability that is not listed under VA's rating schedule. Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20 , 4.27 (2016); cf. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy.").

As discussed above, the Veteran's bilateral plantar fasciitis was initially rated under 38 C.F.R. § 4.71a , Code 5099-5020, and was subsequently changed to Code 5276.  Hyphenated diagnostic codes, including those ending in the digits "99," indicate that the rating is by analogy.  38 C.F.R. § 4.27.  Here, the rating was initially by analogy to synovitis (Code 5020).  

Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

As discussed above, the RO subsequently recharacterized the Veteran's bilateral foot disability as bilateral plantar fasciitis.  The Veteran's disability is currently rated based on the criteria for acquired flatfoot under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  For mild flatfoot, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  Moderate acquired flatfoot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, is rated as 10 percent disabling when either bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for a unilateral disability; and is rated as 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances is rated as 30 percent disabling for a unilateral disability; and is rated as 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

The medical evidence of record shows that during an October 2005 VA examination related to peripheral nerves, the Veteran complained of consistent pain in his heels since separation from service.  He acknowledged at that time that his symptoms were largely improved by stretching and exercising.  Private treatment records from the same month note the Veteran's gait and posture were normal, and indicate no tenderness to palpation in the heels.  The Veteran was able to heel walk and toe walk without difficulty.  His private provider indicated the Veteran's foot pain was "more likely than not due to plantar fasciitis," but noted "symptoms [were] not present on a continuous basis."  

An August 2006 VA examination report concerning diabetes mellitus shows complaints of bilateral foot pain, as well complaints of instability due to inward turning of the ankles.  A February 2007 VA examination report for peripheral nerves shows the Veteran continued experiencing foot pain.  He stated at this time that he was unable to climb stairs due to pain, and repeated his earlier complaint of instability due to inward turning of the ankles.  The VA examiner stated that the Veteran "has had a long standing history of plantar fasciitis which has not been very successfully treated," adding the Veteran "has many complaints of...increasing pain when he walks in the area of his heels and soles as well as his ankles," concluding, "[t]hese complaints are consistent with plantar fasciitis."  

The October 2010 VA examination report shows the Veteran was using special shoes, but no braces or supports for ambulation.  The Veteran acknowledged walking approximately one mile per day for exercise, and demonstrated a normal gait, with no abnormal weight bearing, normal foot arches, and only slight tenderness at the first metatarsophalangeal joints, bilaterally.  He had slightly more tenderness to palpation at the plantar arches and the plantar surfaces or his heels, but was able to perform repetitive motion testing with both feel without discomfort, loss of motion, weakness, fatigability, or incoordination.  He demonstrated the ability to ambulate effectively without an assistive device.  The Veteran's foot and ankle range of motion was noted as normal in all planes.  His diagnosis of bilateral plantar fasciitis was confirmed.

November 2011 treatment records from the Dallas VA Medical Center show that despite complaints of ongoing symptoms, the Veteran indicated he wanted to "hold off" on seeing a podiatrist, adding he was managing his symptoms with orthotic shoe inserts, exercises, and stretching.  Treatment notes from this period show the Veteran's gait was normal.  

The record shows a considerable treatment gap until May 2014, when private treatment records reveal complaints of "loss of balance, mild in degree."  

At a March 2015 VA examination, the Veteran indicated ongoing bilateral foot symptoms, including pain at 6/10 severity, worsened by heel walking.  He stated his symptoms persisted despite regular use of specialized orthotic shoes.  The March 2015 VA examiner characterized the Veteran's plantar fasciitis symptoms as "moderately severe," with no improvement with use of orthotics, noting his symptoms compromised his weight bearing.  The examiner added pain was present bilaterally on examination, as was unstable gait and station.  Examination notes also indicate the Veteran stated he "occasionally has to use crutches if he has to walk long distances."  However, the examiner indicated the Veteran experienced no functional loss during flare-ups or when the feet are used repeatedly over time, with no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups.  The examiner confirmed there was no inward displacement or severe spasm of the Achilles tendon, and stated the Veteran did not require an ambulatory assistive device.  He indicated the Veteran had no anatomical deformity of the feet, and no decreased longitudinal arch height.  Finally, the examiner noted the Veteran demonstrated no inward bowing of the Achilles tendon.
 
The Board will first consider whether entitlement to an initial compensable rating for the Veteran's bilateral plantar fasciitis should be awarded for the period prior to March 23, 2015.  In light of the above evidence, the Board finds that a 10 percent disability rating is warranted from August 11, 2005 to March 22, 2015.  As noted above, a 10 percent rating is warranted when the evidence demonstrates pain on manipulation and use of the feet.  This symptom is found in the evidence for the period between August 11, 2005 and March 22, 2015.  The Veteran consistently complained of pain on use of the bilateral feet during this period, particularly when heel walking or climbing stairs.  Treatment notes, discussed above, confirm bilateral tenderness to palpation in the Veteran's feet.  Although the Veteran displayed some, but not all, of the symptoms listed in the rating criteria, the Board finds that the Veteran's symptoms during this period more nearly approximated the moderate impairment associated with a 10 percent disability rating.  In so concluding, the Board takes special note of the aforementioned August 2006 VA examiner's notes indicating the Veteran's "long standing history of plantar fasciitis...has not been very successfully treated," citing complaints of pain in the areas of the heels and soles of the bilateral feet. 

However, the evidence does not demonstrate symptoms rising to the level contemplated by a 20 or 30 percent rating.  The evidence does not demonstrate accentuated pain with manipulation or use of the feet, nor is there any indication of swelling on use or characteristic callosities.  Rather, the evidence shows that despite consistent pain complaints, the Veteran was able to walk one mile per day for exercise.  Moreover, the Veteran does not appear to have sought treatment for pain management during this period.

Neither does the evidence indicate that a 50 percent rating is warranted for this period.  The record does not demonstrate marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  Although the Veteran complained of inward bowing of the ankles, there is no evidence of inward displacement rising to the marked level, nor or spasms of the Achilles tendon on manipulation.  

Although the Board has considered whether a higher or separate rating would be available under Diagnostic Codes 5003, 5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284, it finds none of those codes appropriate in the instant case.  With respect to Diagnostic Code 5003, Diagnostic Code 5276 already contemplates the Veteran's symptoms of pain, and as such, assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14.  Although a higher rating is available under Diagnostic Code 5003, a 20 percent rating requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations of symptoms.  The record is simply bare of this evidence for the period at issue.  

The Board also notes that the record does not demonstrate that the Veteran was ever diagnosed during this period with weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones, which disorders are rated under Diagnostic Codes 5277 through 5283, respectively.  Moreover, the Veteran's symptoms are captured under Diagnostic Code 5276, including pain on manipulation and use of the feet.  As such, the Veteran's bilateral plantar fasciitis is more appropriately considered under Diagnostic Code 5276.  

With respect to Diagnostic Code 5284, it does not apply to the eight foot conditions (e.g. pes planus, hallux valgus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting appellant's argument that Diagnostic Code 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id. 

The Veteran's bilateral plantar fasciitis is not one the eight listed conditions.  However, the symptoms of which he has complained are contemplated by Diagnostic Code 5276, including pain on manipulation and use of the feet.  Thus, the Board finds that application of Diagnostic Code 5284 by analogy is inappropriate, as the symptoms contemplated by Diagnostic Code 5276 would overlap with the symptoms contemplated by Diagnostic Code 5284.  Consequently, assigning a separate rating for the Veteran's bilateral plantar fasciitis would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

Further, although higher ratings are available under Diagnostic Code 5284, these require a showing of at least "moderately severe" foot injury.  The evidence of record for the period prior to March 2015 does not show the Veteran's plantar fasciitis has ever been characterized as severe in any respect.  Rather, as discussed above, the Veteran himself has acknowledged frequent walking for exercise, and has explicitly declined to seek treatment from a podiatrist.  As such, the Veteran's bilateral plantar fasciitis is more appropriately considered under Diagnostic Code 5276.  

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  However, the Veteran's disability rating under Diagnostic Code 5276 is not based on limitation of motion, but rather, functional impairment resulting from the bilateral foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

In summary, the Veteran is entitled to an initial disability rating of 10 percent, but no higher, for the period from August 11, 2005, to March 22, 2015.  38 U.S.C. § 5107(b).  

The Board will next determine whether the Veteran is entitled to an initial disability rating in excess of 50 percent for the period beginning March 23, 2015.  After reviewing the evidence of record, the Board finds that a higher initial rating is not warranted.  The Board notes that 50 percent is the maximum available rating under Diagnostic Code 5276.  Moreover, the Veteran's symptoms are adequately contemplated under the criteria of Diagnostic Code 5276.  For instance, the March 2015 VA examiner characterized the Veteran's symptoms as "moderately severe," and indicated there was no evidence of flare-ups causing functional loss beyond that caused by the Veteran's everyday symptoms.  Although the examiner indicated the Veteran stated he occasionally uses crutches to walk "long distances," there was no indication the Veteran requires ambulatory assistance on a day-to-day basis.  The examiner opined that the Veteran's symptoms were sufficiently severe as to impact his ability to perform occupational tasks such as standing, walking, lifting, and sitting, but that his disability does not diminish his functional ability to the point that amputation and prosthesis would equally serve him.  These opinions are given substantial weight, as they accord with the other evidence of record, including the Veteran's own statements, and appear to be based on a thorough evaluation of the Veteran and his medical history.  

The Board has again considered the applicability of Diagnostic Codes 5003, 5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284, but finds none of those codes appropriate in the instant case.  The Veteran's symptoms remain adequately contemplated by Diagnostic Code 5276 for the period on or after March 23, 2015.  Moreover, higher ratings are not available under any of the aforementioned Diagnostic Codes.  Further, the Veteran has not been diagnosed with weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion of the tarsal or metatarsal bones, during the period on or after March 23, 2015. 

With respect to Diagnostic Code 5284, a separate rating is inappropriate for this period as the Veteran's symptoms, including pain on use and manipulation of the feet, are adequately contemplated by Diagnostic Code 5276, and consequently, assigning a separate rating for the Veteran's bilateral plantar fasciitis under Diagnostic Code 5284 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.   

The Board also finds that the Veteran is not entitled to the assignment of a higher rating as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  As noted above, the Board finds that it is inappropriate to rate the Veteran's disability under any diagnostic code other than Diagnostic Code 5276.  Due to the fact that the Veteran is currently in receipt of the maximum rating provided by Diagnostic Code 5276, there is no basis for the assignment of a higher evaluation based on DeLuca and the related provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet App. 80, 84-85 (1997) (finding that consideration of DeLuca is not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code). 

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 50 percent for the period on or after March 23, 2015.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).  


ORDER

From August 11, 2005 to March 22, 2015, entitlement to an initial disability rating of 10 percent for bilateral plantar fasciitis is granted.

On or after March 23, 2015, entitlement to an initial disability rating in excess of 50 percent for bilateral plantar fasciitis is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


